ALD-254                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2139
                                       ___________

                             IN RE: LARRY CHARLES,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
              (Related to D.C. Civ. Nos. 2-13-cv-07548 & 2-14-cv-00189)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 28, 2018
              Before: MCKEE, VANASKIE and SCIRICA, Circuit Judges

                            (Opinion filed: October 19, 2018)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       In this mandamus petition, Larry Charles once again “seeks a mandamus to

compel the United States District Court for the Eastern District of Pennsylvania to issue a

Certificate of Appealability” in connection with a 28 U.S.C. § 2254 petition he filed in

2013. We will deny Charles’ petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Charles filed a § 2254 petition in 2013, seeking to attack a 25–50 year sentence

imposed after he pleaded no contest to various sex crimes in Philadelphia County. The

District Court denied his petition and his request for a certificate of appealability. We

denied his request for a certificate of appealability—concluding that “jurists of reason

would not debate the District Court’s assessment of his constitutional claims”— and also

denied his request for rehearing. C.A. No. 15-3064. The Supreme Court denied his

petition for a writ of certiorari, and also his petition for rehearing. Charles v. Harry, 137
S. Ct. 671, reh’g denied, 137 S. Ct. 1369 (2017).

       Charles then filed his first petition for a writ of mandamus, requesting an order to

compel the District Court to issue a certificate of appealability. We denied his mandamus

petition, In re Charles, 690 F. App’x 791 (3d Cir. 2017), and also denied his request for

rehearing, C.A. No. 17-1966. The Supreme Court denied his petition for a writ of

mandamus, and also his petition for rehearing. In re Charles, 138 S. Ct. 997, reh’g

denied, 138 S. Ct. 1589 (2018).

       Charles again seeks to challenge the District Court’s denial of his request for a

certificate of appealability. When Charles previously sought mandamus relief based on

the same arguments he now raises, we ruled that he had “exhausted all avenues to appeal

the District Court’s denial of his request for a certificate of appealability—and has lost.

He may not now use mandamus as yet another attempt at an appeal.” In re Charles, 690

F. App’x at 791 (citing Cheney v. U.S. Dist. Court, 542 U.S. 367, 380–81 (2004)). The


                                              2
same analysis applies here. Accordingly, will deny Charles’ mandamus petition.1

Charles’ motion to accept his petition which exceeds the page limitation is granted.




1
  In the alternative, Charles once again asks us to recall our mandate denying his request
for a certificate of appealability. We previously denied his request, which is “regarded as
a second or successive application for purposes of [28 U.S.C.] § 2244(b),” Calderon v.
Thompson, 523 U.S. 538, 553 (1998), because it did not meet § 2244(b)’s gatekeeping
requirements, see United States v. Winkelman, 746 F.3d 134, 135 (3d Cir. 2014). In re
Charles, 690 F. App’x at 791 n.1. For the same reasons we previously expressed, we will
not recall our mandate.
                                              3